Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2
DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 5/3/2022 regarding application 16/834,687 filed on 3/30/2020.  
 	Claims 1, 3-9, and 11-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 103 as being unpatentable over Jain et al. (US Patent 10,225,162, hereinafter Jain), in view of 
Sengupta et al. (US Patent Application Publication 2020/0117765, hereinafter Sengupta), and further in view of Xie et al. (US Patent Application Publication 2020/0007634, hereinafter Xie).
	As to claim 1, Jain teaches A method, comprising: 
obtaining, by a system comprising a processor [computers, figure 16, 1608 and 1614] a preference of a user for storing a set of files in a multi-tier storage device [file pools, figure 15, 1510; tiers, figure 16, 1624 and 1630; Methods and apparatus to provide, in a cloud infrastructure environment, an array agnostic automated storage tiering mechanism, wherein storage array types may be respective. A user can select storage with an automated storage tiering policy while details of the storage are abstracted for the user. In embodiments, tiering policies determine a location for data based upon activity associated with the data (abstract); Currently available storage array often have what is referred to as "automated storage tiering." The way in which this feature is implemented on respective arrays varies, while producing similar results. The internal model used to represent the array entities varies, as do the commands used to configure the feature. So, one array may have tiering `policies` that contain ` tiers` each of which includes a collection of multiple storage pools, while another may have multiple tiers within a single pool … (c11 Line 16-24)], the obtaining comprising receiving an input of the preference of the user as a result of use of a dragging bar [this limitation is taught by Sengupta -- A user can provide user input by typing input values (e.g., value of target accuracy, model finding budget, and the like), clicking on an interactive object representative of an input value (e.g., icons), dragging a sliding bar (e.g., sliding bar representative of relative cost of error), and the like … (¶ 0044); … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … (¶ 0091-0092)],
wherein tiers of the multi-tier storage device being associated with a respective storage cost and respective access performance [Storage tiering puts drives of varying performance levels and cost into a storage pool. LUNs use the storage capacity they need from the pool, on the devices with the required performance characteristics. The relative activity level of each slice is used to determine which slices should be promoted to higher tiers of storage. Relocation is initiated at the user's discretion through either manual initiation or an automated scheduler (c11 L41-48)]; 
and wherein the preference indicates a tradeoff between the respective storage costs and the respective aspect performances [… the respective set of array characteristics comprise at least one or more characteristics selected from the group consisting of: a storage type, a vendor, a location, a switch type, a server type, a drive type, a redundant array of independent disk (RAID) level, a capacity, a speed, a cost, a reliability, an availability, a performance level, a pool, a volume property, a quota, a tiering policy, and a memory technology type … (claim 1)];
determining, based on the preference, the respective storage costs and the respective access performances associated with the tiers of the multi-tier storage device [In another aspect of the invention, a method comprises: transmitting information using a computer processor to display for user fields including converged hardware systems and available automated storage tiering policies for the converged hardware systems; and receiving a selection from the user for a first one of the available automated storage tiering policies for storage; wherein the automated storage tiering policies cover a plurality of storage types (c3 L27-34); Fully Automated Storage Tiering (FAST), which can be provided for virtual pools (VP), for example, increases performance by intelligently managing data placement at a sub-LUN level. When FAST is implemented, the storage system measures, analyzes, and implements a dynamic storage-tiering policy much faster and more efficiently than an administrator could ever achieve … In general, FAST systems uses a series of strategies to identify and move the correct slices to the desired tiers: statistics collection, analysis, and relocation … (c11 L34 to c12 L67)], a first numerical weighting for a storage costs preference, and a second numerical weighting for a performance preference [In one aspect of statistics collection, a slice of data is considered hotter (more activity) or colder (less activity) than another slice of data based on the relative activity level of the two slices. Activity level is determined by counting the number of I/Os for each slice. FAST maintains a cumulative I/O count and “weights” each I/O by how recently it arrived. This weighting decays over time. New I/O is given full weight. After approximately 24 hours, for example, the same I/O carries about half-weight. After a week. the same I/O carries little weight. Statistics are continuously collected (as a background task) for all pool LUNs … (c12 L55 to c13 L33); Xie more expressively teaches this limitation -- While the historical online user behavior-based approach may be used instead of a content-based approach to make a cross-online service vertical entity recommendation, the historical online user behavior-based approach may be used in conjunction with a content-based approach, or another approach. For example, a recommendation of a cross-online service vertical entity can be made for a primary online service vertical entity based on an overall numerical similarity score for the entities that is a linear combination of a weighted numerical content-based similarity measurement for the entities and a weighted numerical historical online user-behavior-based similarity measurement for the entities (¶ 0011); For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074)];
normalizing the first numerical weighting relative to the second numerical weighting to produce a first normalized numerical weighting [this limitation is taught by Xie -- For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074); A method comprising: storing a matrix in storage media, each cell of the matrix having a numerical value representing a magnitude of historical user interaction with a corresponding online service vertical entity and a corresponding user; measuring a similarity between a first vector of numerical values from the matrix for a first online service vertical entity and a second vector of numerical values from the matrix for a second online service vertical entity … (claim 1)]; 
normalizing the second numerical weighting relative to the first numerical weighting to produce a second normalized numerical weighting [this limitation is taught by Xie -- For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074); A method comprising: storing a matrix in storage media, each cell of the matrix having a numerical value representing a magnitude of historical user interaction with a corresponding online service vertical entity and a corresponding user; measuring a similarity between a first vector of numerical values from the matrix for a first online service vertical entity and a second vector of numerical values from the matrix for a second online service vertical entity … (claim 1)]; 
determining, based on the first normalized numerical weighting and the second normalized numerical weighting [this limitation is taught by Xie -- For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074); A method comprising: storing a matrix in storage media, each cell of the matrix having a numerical value representing a magnitude of historical user interaction with a corresponding online service vertical entity and a corresponding user; measuring a similarity between a first vector of numerical values from the matrix for a first online service vertical entity and a second vector of numerical values from the matrix for a second online service vertical entity … (claim 1)];
an evaluation for candidate storage solutions [In another aspect of the invention, a method comprises: transmitting information using a computer processor to display for user fields including converged hardware systems and available automated storage tiering policies for the converged hardware systems; and receiving a selection from the user for a first one of the available automated storage tiering policies for storage; wherein the automated storage tiering policies cover a plurality of storage types (c3 L27-34); Fully Automated Storage Tiering (FAST), which can be provided for virtual pools (VP), for example, increases performance by intelligently managing data placement at a sub-LUN level. When FAST is implemented, the storage system measures, analyzes, and implements a dynamic storage-tiering policy much faster and more efficiently than an administrator could ever achieve … In general, FAST systems uses a series of strategies to identify and move the correct slices to the desired tiers: statistics collection, analysis, and relocation … (c11 L34 to c12 L67)], the candidate storage solutions indicating a storage position of a file of the set of files in the multi-tier storage device [FIG. 15 shows an exemplary FAST representation for files. An exemplary process begins by provisioning LUNs from a pool 1500 with mixed tiers (or across pools) that are placed in the protected file storage group 1502. Rescanning the storage systems starts a diskmark that makes the LUNs available to file storage. The rescan automatically creates a pool for file using the same name as the corresponding pool for block 1504. Additionally it will create a disk volume in a 1:1 mapping for each LUN that was added to the file storage group. A file system can then be created from the pool for file on the disk volumes. The FAST policy that has been applied to the LUNs presented to file will operate as it does for any other LUN in the system, dynamically migrating data between storage tiers in the pool (c14 L42-55)], and determining, from the candidate storage solutions, a target storage solution for the storing of the set of files based on the evaluation [Fully Automated Storage Tiering (FAST), which can be provided for virtual pools (VP), for example, increases performance by intelligently managing data placement at a sub-LUN level. When FAST is implemented, the storage system measures, analyzes, and implements a dynamic storage-tiering policy much faster and more efficiently than an administrator could ever achieve … In general, FAST systems uses a series of strategies to identify and move the correct slices to the desired tiers: statistics collection, analysis, and relocation … During user-defined relocation windows, 1 GB slices are promoted according to both the rank ordering performed in the analysis stage and a tiering policy set by the user. During relocation, FAST relocates higher-priority slices to higher tiers; slices are relocated to lower tiers only if the space they occupy is required for a higher-priority slice. This way, FAST fully utilizes the highest-performing spindles first. Lower-tier spindles are utilized as capacity demand grows. Relocation can be initiated manually or by a user-configurable, automated scheduler … (c11 L34 to c13 L67)], wherein the determining the target storage solution comprises selecting the target storage solution for the candidate storage solutions based on the input of the preference as the result of the use of the dragging bar, and wherein the preference comprises at least one of a storage cost preference or an access performance preference [file pools, figure 15, 1510; tiers, figure 16, 1624 and 1630; Methods and apparatus to provide, in a cloud infrastructure environment, an array agnostic automated storage tiering mechanism, wherein storage array types may be respective. A user can select storage with an automated storage tiering policy while details of the storage are abstracted for the user. In embodiments, tiering policies determine a location for data based upon activity associated with the data (abstract); Fully Automated Storage Tiering (FAST), which can be provided for virtual pools (VP), for example, increases performance by intelligently managing data placement at a sub-LUN level. When FAST is implemented, the storage system measures, analyzes, and implements a dynamic storage-tiering policy much faster and more efficiently than an administrator could ever achieve … In general, FAST systems uses a series of strategies to identify and move the correct slices to the desired tiers: statistics collection, analysis, and relocation … (c11 L34 to c12 L67); Storage tiering puts drives of varying performance levels and cost into a storage pool. LUNs use the storage capacity they need from the pool, on the devices with the required performance characteristics. The relative activity level of each slice is used to determine which slices should be promoted to higher tiers of storage. Relocation is initiated at the user's discretion through either manual initiation or an automated scheduler (c11 L41-48); Sengupta more expressively teaches input of the preference as the result of the use of the dragging bar -- A user can provide user input by typing input values (e.g., value of target accuracy, model finding budget, and the like), clicking on an interactive object representative of an input value (e.g., icons), dragging a sliding bar (e.g., sliding bar representative of relative cost of error), and the like … (¶ 0044); … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … (¶ 0091-0092)].
Regarding claim 1, Jain teaches a user inputs a preference of policies [… A user can select storage with an automated storage tiering policy while details of the storage are abstracted for the user. In embodiments, tiering policies determine a location for data based upon activity associated with the data (abstract)], but does not teach the user doing so using a dragging bar.
However, users input a selection using a dragging bar is well known and commonly employed in the art.
For example, Sengupta specifically teaches a user using a dragging bar to input selections [A user can provide user input by typing input values (e.g., value of target accuracy, model finding budget, and the like), clicking on an interactive object representative of an input value (e.g., icons), dragging a sliding bar (e.g., sliding bar representative of relative cost of error), and the like … (¶ 0044); … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … User input specifying the target accuracy, a relative cost of error, model requirements, and a budget for model development can be received … (¶ 0091-0092)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to allow a user using a dragging bar to input selections, as demonstrated by Sengupta, and to incorporate it into the existing apparatus disclosed by Jain, because a dragging bar allows users to input selections easily and efficiently.
Further regarding claim 1, Jain in view of Sengupta teaches weights [Jain -- In one aspect of statistics collection, a slice of data is considered hotter (more activity) or colder (less activity) than another slice of data based on the relative activity level of the two slices. Activity level is determined by counting the number of I/Os for each slice. FAST maintains a cumulative I/O count and “weights” each I/O by how recently it arrived. This weighting decays over time. New I/O is given full weight. After approximately 24 hours, for example, the same I/O carries about half-weight. After a week. the same I/O carries little weight. Statistics are continuously collected (as a background task) for all pool LUNs … (c12 L55 to c13 L33)], but does teach normalized numerical weights.
However, Xie specifically teaches normalized numerical weights [For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074); A method comprising: storing a matrix in storage media, each cell of the matrix having a numerical value representing a magnitude of historical user interaction with a corresponding online service vertical entity and a corresponding user; measuring a similarity between a first vector of numerical values from the matrix for a first online service vertical entity and a second vector of numerical values from the matrix for a second online service vertical entity … (claim 1)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to use normalized numerical weights, as demonstrated by Xie, and to incorporate it into the existing apparatus disclosed by Jain in view of Sengupta, in order to specify the relative importance among multiple parameters.
	As to claim 3, Jain in view of Sengupta & Xie teaches The method of claim 2, wherein the determining the evaluation comprises: determining, based on the respective storage costs associated with the multi-tier storage device, a first evaluation associated with the plurality of candidate storage solutions [Jain -- Using capacity drives can significantly reduce energy use and free up more expensive, higher-performance capacity in higher storage tiers. In some environments, 60 percent to 80 percent of the capacity of many applications has little I/O activity. Capacity drives can cost about four times less than performance drives on a per-gigabyte basis, and a small fraction of the cost of Flash drives. They consume up to 96 percent less power per TB than performance drives. Capacity drives have a slower rotational speed than Performance Tier drives, e.g., 7.2 k rotational speed (c12 L8-18); As part of the analysis process, once per hour, for example, the collected data is analyzed to produce a rank ordering of each slice within the pool. The ranking progresses from the hottest slices to the coldest slices relative to the other slices in the same pool … (c12 L62 to c13 L13); … FAST will prioritize slices of a LUN with highest available tier selected above all other settings. Slices of LUNs set to highest tier are rank ordered with each other according to activity. Therefore, in cases where the sum total of LUN capacity set to highest tier is greater than the capacity of the pool's highest tier, the busiest slices occupy that capacity (c13 L46-55); … wherein: the respective set of array characteristics comprise at least one or more characteristics selected from the group consisting of: a storage type, a vendor, a location, a switch type, a server type, a drive type, a redundant array of independent disk (RAID) level, a capacity, a speed, a cost, a reliability, an availability, a performance level, a pool, a volume property, a quota, a tiering policy, and a memory technology type … (claim 1)]; determining, based on the respective access performances associated with the multi-tier storage device, a second evaluation associated with the plurality of candidate storage solutions [Jain -- Fully Automated Storage Tiering ( FAST), which can be provided for virtual pools (VP), for example, increases performance by intelligently managing data placement at a sub-LUN level. When FAST is implemented, the storage system measures, analyzes, and implements a dynamic storage-tiering policy much faster and more efficiently than an administrator could ever achieve … (c11 L34 to c12 L50); As part of the analysis process, once per hour, for example, the collected data is analyzed to produce a rank ordering of each slice within the pool. The ranking progresses from the hottest slices to the coldest slices relative to the other slices in the same pool … (c12 L62 to c13 L13); … FAST will prioritize slices of a LUN with highest available tier selected above all other settings. Slices of LUNs set to highest tier are rank ordered with each other according to activity. Therefore, in cases where the sum total of LUN capacity set to highest tier is greater than the capacity of the pool's highest tier, the busiest slices occupy that capacity (c13 L46-55); … wherein: the respective set of array characteristics comprise at least one or more characteristics selected from the group consisting of: a storage type, a vendor, a location, a switch type, a server type, a drive type, a redundant array of independent disk (RAID) level, a capacity, a speed, a cost, a reliability, an availability, a performance level, a pool, a volume property, a quota, a tiering policy, and a memory technology type … (claim 1)]; and determining the evaluation by applying the first weight and the second weight to the first evaluation and the second evaluation, respectively [Jain -- A method operable in a cloud infrastructure environment having a compute layer, a network layer, a storage layer, and a management layer, the method comprising: providing access to user fields, the user fields comprising first one or more user fields configured for user selection of a desired converged hardware system from a plurality converged hardware systems and second one or more user fields configured for user selection of a desired automated storage tiering policy from a plurality of available automated storage tiering policies to be used with the plurality of converged hardware systems … each respective predetermined type of storage array is associated with a respective set of array characteristics, the respective set of array characteristics comprising at least one or more elements selected from the group consisting of: a storage type, a vendor, a location, a switch type, a server type, a drive type, a redundant array of independent disk (RAID) type, a capacity, a speed, a cost, a reliability, a performance level, a pool, a volume property, a quota, a tiering policy, and a memory technology type; and the plurality of predetermined types comprises at least first and second predetermined types associated with first and second respective sets of characteristics, wherein the first set of characteristics and the second set of characteristics are respective … (claim 19)].
	As to claim 5, Jain in view of Sengupta & Xie teaches The method of claim 1, wherein the preference comprises a constraint over an overall storage cost by the user, and wherein the determining the target storage solution comprises: selecting the target storage solution from the plurality of candidate storage solutions, such that the overall storage cost associated with the target storage solution satisfies the constraint [Jain -- FIG. 18 shows an exemplary display 1800 that enables a user to create storage constraints for a service by selecting from a drop down menu of tiering policies 1802 to be applied to storage. The drop down list 1802 contains policies from disparate array types. The user need not know which policies apply to which arrays. Once selected, the system uses the selected policy on the array, using the array-specific commands and procedures, leaving the user unaware of the details … FIG. 19A shows an exemplary sequence of steps for creating a service from a service offering template. In step 1900, a service offering template is created. In step 1902, storage constraints are added to the template. In step 1904, a tiering policy is selected to apply to the storage. In step 1906, a service is created from the service offering template (c15 L43-67)].
	As to claim 6, Jain in view of Sengupta & Xie teaches The method of claim 1, wherein the preference comprises a constraint over an overall access performance by the user, and wherein the determining the target storage solution comprises: selecting the target storage solution from the plurality of candidate storage solutions, such that the overall access performance associated with the target storage solution satisfies the constraint [Jain -- FIG. 18 shows an exemplary display 1800 that enables a user to create storage constraints for a service by selecting from a drop down menu of tiering policies 1802 to be applied to storage. The drop down list 1802 contains policies from disparate array types. The user need not know which policies apply to which arrays. Once selected, the system uses the selected policy on the array, using the array-specific commands and procedures, leaving the user unaware of the details … FIG. 19A shows an exemplary sequence of steps for creating a service from a service offering template. In step 1900, a service offering template is created. In step 1902, storage constraints are added to the template. In step 1904, a tiering policy is selected to apply to the storage. In step 1906, a service is created from the service offering template (c15 L43-67)].
	As to claim 7, Jain in view of Sengupta & Xie teaches The method of claim 1, wherein the preference comprises an indication of a first storage position for a file of the set of files by the user, and the method further comprises: determining, based on the first storage position, the plurality of candidate storage solutions, wherein each of the plurality of candidate storage solutions indicates that the file is to be stored at the first storage position [Jain -- Processing then splits into discovery of block storage in the SAN fabrics 1104 and file storage paths in the NFS environment 1114. The SAN discovery 1104 includes identifying block storage volumes 1106, discovering the existing zoning/SAN paths 1108, and determining the boot volume 1110. After SAN and NFS storage 1104, 1114 has been discovered, the visible storage volumes are collected for each host in step 1112 (c10 L7-14); FIG. 15 shows an exemplary FAST representation for files. An exemplary process begins by provisioning LUNs from a pool 1500 with mixed tiers (or across pools) that are placed in the protected file storage group 1502. Rescanning the storage systems starts a diskmark that makes the LUNs available to file storage. The rescan automatically creates a pool for file using the same name as the corresponding pool for block 1504. Additionally it will create a disk volume in a 1:1 mapping for each LUN that was added to the file storage group. A file system can then be created from the pool for file on the disk volumes. The FAST policy that has been applied to the LUNs presented to file will operate as it does for any other LUN in the system, dynamically migrating data between storage tiers in the pool (c14 L42-55)].
	As to claim 8, Jain in view of Sengupta & Xie teaches The method of claim 1, further comprising: adding, based on the target storage solution, a label indicative of a corresponding storage position for the file in the set of files; and storing, based on the label, the set of files into the multi-tier storage device [Jain -- Processing then splits into discovery of block storage in the SAN fabrics 1104 and file storage paths in the NFS environment 1114. The SAN discovery 1104 includes identifying block storage volumes 1106, discovering the existing zoning/SAN paths 1108, and determining the boot volume 1110. After SAN and NFS storage 1104, 1114 has been discovered, the visible storage volumes are collected for each host in step 1112 (c10 L7-14); FIG. 15 shows an exemplary FAST representation for files. An exemplary process begins by provisioning LUNs from a pool 1500 with mixed tiers (or across pools) that are placed in the protected file storage group 1502. Rescanning the storage systems starts a diskmark that makes the LUNs available to file storage. The rescan automatically creates a pool for file using the same name as the corresponding pool for block 1504. Additionally it will create a disk volume in a 1:1 mapping for each LUN that was added to the file storage group. A file system can then be created from the pool for file on the disk volumes. The FAST policy that has been applied to the LUNs presented to file will operate as it does for any other LUN in the system, dynamically migrating data between storage tiers in the pool (c14 L42-55)].
	As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 14, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claims 5 and 6, and is rejected for the same reasons set forth in the analysis of claims 5 and 6. Refer to “As to claim 5” and “As to claim 6” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 21, Jain in view of Sengupta & Xie teaches The computer program product of claim 17, wherein the operations further comprise: normalizing the first weight and the second weight to produce, respectively, a first normalized weight, and a second normalized weight, before determining the evaluation of using the file [Xie -- For example, each cell value may be a numerical value between [0, 1] or [−1, 1] that is a linear combination of multiple weighted normalized numerical values where each such normalized weighted numerical value is derived from an online interaction metric of the user behavior profile data for the corresponding user (or group of related users) and the corresponding vertical entity … (¶ 0070-0074); A method comprising: storing a matrix in storage media, each cell of the matrix having a numerical value representing a magnitude of historical user interaction with a corresponding online service vertical entity and a corresponding user; measuring a similarity between a first vector of numerical values from the matrix for a first online service vertical entity and a second vector of numerical values from the matrix for a second online service vertical entity … (claim 1)].
As to claim 22, Jain in view of Sengupta & Xie teaches The computer program product of claim 17, wherein the user preference comprises a constraint over an overall access performance by a user, and wherein the determining the target storage solution comprises: selecting the target storage solution from the candidate storage solutions, resulting in the overall access performance associated with the target storage solution satisfying the constraint [Jain -- Methods and apparatus to provide, in a cloud infrastructure environment, an array agnostic automated storage tiering mechanism, wherein storage array types may be respective. A user can select storage with an automated storage tiering policy while details of the storage are abstracted for the user. In embodiments, tiering policies determine a location for data based upon activity associated with the data (abstract); Currently available storage array often have what is referred to as "automated storage tiering." The way in which this feature is implemented on respective arrays varies, while producing similar results. The internal model used to represent the array entities varies, as do the commands used to configure the feature. So, one array may have tiering `policies` that contain ` tiers` each of which includes a collection of multiple storage pools, while another may have multiple tiers within a single pool … (c11 Line 16-24); … the respective set of array characteristics comprise at least one or more characteristics selected from the group consisting of: a storage type, a vendor, a location, a switch type, a server type, a drive type, a redundant array of independent disk (RAID) level, a capacity, a speed, a cost, a reliability, an availability, a performance level, a pool, a volume property, a quota, a tiering policy, and a memory technology type … (claim 1)].
6.	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sengupta & Xie, and further in view of Cherubini et al. (US Patent 10,397,368, hereinafter Cherubini).
	As to claim 4, Jain in view of Sengupta & Xie teaches The method of claim 3, wherein the determining the second evaluation comprises: determining, based on the respective access performances associated with each tier of the multi-tier storage device, an access latency of a file in the set of files [Jain -- file pools, figure 15, 1510; tiers, figure 16, 1624 and 1630; Using capacity drives can significantly reduce energy use and free up more expensive, higher-performance capacity in higher storage tiers. In some environments, 60 percent to 80 percent of the capacity of many applications has little I/O activity. Capacity drives can cost about four times less than performance drives on a per-gigabyte basis, and a small fraction of the cost of Flash drives. They consume up to 96 percent less power per TB than performance drives. Capacity drives have a slower rotational speed than Performance Tier drives, e.g., 7.2 k rotational speed (c12 L8-18)].
	Regarding claim 4, Jain in view of Sengupta & Xie does not teach determining a probability that the file is to be accessed based on at least one of a last modification time, a size, a type and a position of the file.
However, determining a probability that the file is to be accessed is well known and commonly used in the art, so that the file is likely to be accessed is stored in a storage device that has faster access time to reduce the access latency.
	For example, Cherubini specifically teaches determining a probability that the file is to be accessed based on at least one of a last modification time, a size, a type and a position of the file [… filtering the one or more second files by computing, for each second file, a probability of each second file to be accessed in a next time period, according to the access pattern of the application model, and computing, for each second file … (claim 1)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to determine a probability that the file is to be accessed based on at least one of a last modification time, a size, a type and a position of the file, as demonstrated by Cherubini, and to incorporate it into the existing apparatus disclosed by Jain in view of Sengupta & Xie, so that the file is likely to be accessed is stored in a storage device that has faster access time to reduce the access latency.
	As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	
Conclusion
7.	Claims 1, 3-9, and 11-22 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 18, 2022